On Rehearing.
(June 10, 1897.)
PER CURIAM.
On a former hearing we reversed the decree appealed from, and remanded the cause, with directions to set aside the order perpetuating the injunction, and to dismiss the bill without prejudice.
In a petition for rehearing, the opinion and decision of the court of civil appeals, Second district of Texas, in Mitchell Co. v. City Nat. Bank of Paducah, Ky., 39 S. W. 028, was called to our attention, and thereon we granted a rehearing, which has been argued at length orally and by brief; whereupon, on full consideration, we are of the opinion that our former decree was right and should be restored.
It is therefore ordered, adjudged, and decreed that the decree ap*18pealed from be, and the same is hereby, reversed, and the canse is remanded, with instructions to set aside the order perpetuating the injunction, and to dismiss the bill without prejudice.